230 F.2d 41
97 U.S.App.D.C. 228
Eleanor Louise DAWSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12668.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 12, 1955.Decided Dec. 29, 1955.

Mr. Rex K. Nelson, Washington, D.C., with whom Mr. Eugene X. Murphy, Washington, D.C., was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Joseph M. Hannon, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction under an indictment charging possession and sale of narcotics.  We find no error affecting substantial rights.


2
Affirmed.